STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0835
VERSUS

CHRIS PHILLIPS OCTOBER 12, 2022
In Re: Chris Phillips, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 07-93-0031.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED AS MOOT. The records of the East Baton Rouge
Parish Clerk of Court’s Office reflect that the district court
acted on relator’s “Motion to review sealed Jury polling record
and production of polling slips reflecting the jury votes, from
the October 26-27, 1993 Second Degree Murder Trial,” on
September 15, 2022.

VGW

COURT OF APPEAL, FIRST CIRCUIT

A Sa

DEPUTY CLERK OF COURT
FOR THE COURT